DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on  08/03/2022 has been considered by the examiner.
Specification
The use of the term “Alexa”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Samec et al. (US 2016/0270656; already of record) in view of Bathiche et al. (US 2014/0200079; already of record).
Regarding claims 1 and 18-19, Samec discloses, a method, an electronic device and non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device (Figs. 5-6 and 25) comprising: 
one or more processors (Para. 2147, 2214 and 812, 814, 816 and 818); and 
memory (Para. 2147, 2214 and 812, 814, 816 and 818) storing one or more programs configured to be executed by the one or more processors (Para. 2147, 2214 and 812, 814, 816 and 818), the one or more programs including instructions for:
displaying, to a patient (470) having a condition of diplopia or convergence insufficiency disorder (1803, lines 1-10), an image pair, wherein a first image of the image pair is displayed to a first weaker eye of said patient (Para. 1803, lines 1-10) and a second image (Para. 1803, lines 1-10)  to a second dominant eye of said patient (Para. 1469), wherein content of said first image perceivable by said first eye is different from content of said second image perceivable by said second eye (Para. 1469), and wherein the perceptibility of said content of said first image is augmented (Para. 1469) in comparison to the perceptibility of said content of said second image as a result of a difference in at least one image parameter (Para. 1485) of said first image and said second image (Para. 1469);  
obtaining performance information of said patient when said patient performs the task requiring the perceiving of at least said content of said first image (Para. 1803); 
adjusting, at least one image parameter (Para. 1485) such that said difference in perceptibility of said content of said first image and said content of said second image is reduced (Para. 1469).
Samec does not explicitly disclose displaying the image pair to the patient, providing a task for a patient to perform, wherein said task is established within the context of a video game; in accordance with a determination that said performance information is indicative of an improvement of said patient's diplopia or convergence insufficiency disorder symptoms, in accordance with a determination that said performance information is not indicative of an improvement of said patient's diplopia or convergence insufficiency disorder symptoms, adjusting at least one image parameter such that said difference in perceptibility of said content of said first image and said content of said second image is increased.
Bathiche teaches, from the same field of endeavor that in a method, an electronic device and non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device that it would have been desirable to make displaying the image pair to the patient, providing a task for a patient to perform, wherein said task is established within the context of a video game (Para. 0078 and 0096); in accordance with a determination that said performance information is indicative of an improvement of said patient's diplopia or convergence insufficiency disorder symptoms (Para. 0099), in accordance with a determination that said performance information is not indicative of an improvement of said patient's diplopia or convergence insufficiency disorder symptoms (Para. 0022), adjusting at least one image parameter such that said difference in perceptibility of said content of said first image and said content of said second image is increased (Para. 0119).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make displaying the image pair to the patient, providing a task for a patient to perform, wherein said task is established within the context of a video game; in accordance with a determination that said performance information is indicative of an improvement of said patient's diplopia or convergence insufficiency disorder symptoms, in accordance with a determination that said performance information is not indicative of an improvement of said patient's diplopia or convergence insufficiency disorder symptoms, adjusting at least one image parameter such that said difference in perceptibility of said content of said first image and said content of said second image is increased as taught by the a method, an electronic device and non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device of Bathiche in the a method, an electronic device and non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device of Samec since Bathiche teaches it is known to include these features in a method, an electronic device and non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device for the purpose of providing a method, an electronic device and non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with improves a user’s eye sight and weak eye deficiency.
Regarding claim 3, Samec in view of Bathiche discloses and teaches as set forth above, and Samec further discloses, the image pair comprises a first image source (Para. 1485) for generating said first image presented to said first eye and a second image source for generating said second image presented to said second eye (Para. 1469).
Regarding claim 4, Samec in view of Bathiche discloses and teaches as set forth above, and Samec further discloses, the image pair is generated from an image source configured to generate an image stream (Para. 1484).
Regarding claim 5, Samec in view of Bathiche discloses and teaches as set forth above, and Samec further discloses, the at least one image parameter (Para. 1485) is the number of objects appearing in said first image and the number of objects appearing in said second image (Para. 1469).
Regarding claim 6, Samec in view of Bathiche discloses and teaches as set forth above, and Samec further discloses, the at least parameter is the contrast of said first image (Para. 1592) and said second image (Para. 1596).
Regarding claim 7, Samec in view of Bathiche discloses and teaches as set forth above, and Samec further discloses, the difference in perceptibility (Para. 1485) affects only a portion of at least one of said first image (Para. 1581) and said second image (Para. 1596).
Regarding claim 9, Samec in view of Bathiche discloses and teaches as set forth above, and Samec further discloses, the image pair is provided while said patient is wearing an augmented reality headset (Para. 0182-0185).
Regarding claim 10, Samec in view of Bathiche discloses and teaches as set forth above, and Samec further discloses, the information content of said first image is layered over a live stream of images (Para. 1469, 1485) generated from a camera (Para. 0182-0185).
Regarding claim 11, Samec in view of Bathiche discloses and teaches as set forth above, and Samec further discloses, the at least one image parameter affects objects appearing in the live stream of images (Para. 1469, 1485) generated from a camera (Para. 0182-0185).
Regarding claim 12, Samec in view of Bathiche discloses and teaches as set forth above, and Samec further discloses, the image pair (Para. 0182-0185) is provided while said patient is wearing a virtual reality headset or virtual reality glasses (Para. 1478).
Regarding claim 13, Samec in view of Bathiche discloses and teaches as set forth above, and Samec further discloses, the information content of said first image is layered over a live stream of images (Para. 1469, 1485) generated from a camera (Para. 0182-0185).
Regarding claim 14, Samec in view of Bathiche discloses and teaches as set forth above, and Samec further discloses, the at least one image parameter affects objects appearing in the live stream of images (Para. 1469, 1485) generated from a camera (Para. 0182-0185).
Regarding claim 17, Samec in view of Bathiche discloses and teaches as set forth above, and Samec further discloses, subsequent to adjusting the at least one image parameter, assessing a degree of at least one of said diplopia (Para. 1801-1803) and convergence insufficiency disorder of said patient based at least on the obtained task performance information of said patient (Para. 1379).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Samec et al. (US 2016/0270656) in view of Bathiche et al. (US 2014/0200079; already of record) as applied to claim 1 above, in view of Yoo et al. (US 2011/0027766).
Samec remains as applied to claim 1 above.
Furthermore, Samec discloses, the image pair is generated from a single image source configured to be used with glasses (Para. 1478), wherein said patient wearing said anaglyphic glasses results in the presenting of said first image to said first weaker eye of said patient and said second image to said second dominant eye of said patient (Para. 1469 and 1485).
Samec does not disclose the glasses are anaglyphic glasses.
Yoo teaches, from the same field of endeavor that in a method of treating diplopia or convergence insufficiency disorder (Fig. 10C) that it would have been desirable to make the glasses are anaglyphic glasses (1035).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the glasses anaglyphic glasses as taught by the method of treating diplopia or convergence insufficiency disorder of Yoo in the method of treating diplopia or convergence insufficiency disorder of Samec since Yoo teaches it is known to include this feature in a method of treating diplopia or convergence insufficiency disorder for the purpose of providing an accurate and efficient method of treating diplopia or convergence insufficiency disorder.
Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9-14 and 17-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                            11/15/2022